DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 4/29/2022, wherein:
Claim 1 has been amended;
Claims 7-14 have been withdrawn;
Claims 2-4 remain as original;
Claims 5 and 6 have been cancelled; and
Claims 1-4 are currently pending and have been examined

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for digital verification which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, including mitigating risk.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-4 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: digital identity verification.  The steps of: receiving, from a user electronic device, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; wherein the identity information includes a telephone number; sending, to a third-party electronic wallet provider, a first hash value of the telephone number, and receiving, from the third-party electronic wallet provider, a telephone number verification, wherein the telephone number verification verifies that the first hash value of the telephone number matches a second hash value stored by the third-party electronic wallet provider and associated with the user; receiving, from a system of a mobile network provider, a risk score for the telephone number, wherein the risk score for the telephone number is based on call activity associated with the telephone number; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information, the match rate, the telephone number verification, and the risk score for the telephone number; and publishing the verification score to at least one system, when considered collectively as an ordered combination, recite the abstract idea of digital verification.  Independent claim 1 as drafted, under the broadest reasonable interpretation, is a process that covers Certain Methods of Organizing Human Activity, since it recites fundamental economic principles or practices including mitigating risk.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, cover Certain Methods of Organizing Human Activity, but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claim recites additional elements including generic computer components such as “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claim recites an abstract idea.  
Dependent claims 2-4, recite similar limitations as independent claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance, in claims 2-4, the additional limitations of: wherein the identity document comprises one of a driver's license and a passport; wherein the identity information comprises at least one of a name, an address, a date of birth, and an expiration date; wherein the identity information is identified based on machine learning, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity such as fundamental economic principles or practices including mitigating risk because they describe different variations of the identity document information.  Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “the identity document, a driver’s license, a passport, and machine learning”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices including mitigating risk, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number”.  A plain reading of Figure 1 and associated descriptions in the specification in at least: para. 00101 stating “the processing machine used to implement the invention may be a general purpose computer”, para. 00112 of the specification stating “the invention may include a processing machine running the iOS operating system, the OS X operating system, the Android operating system, the Microsoft WindowsTM operating systems…”, para. 0025 of the specification stating “a customer may access the process on an electronic device (e.g., computer, smart phone, smart watch, Internet of Things (IOT) appliance, a kiosk (e.g. ATM), a point-of-sale device, etc.)”, para. 0029 of the specification stating “the image data may be captured by a front end (e.g., an electronic device)”, and para. 001151 of the specification stating “technologies used to provide such communication might include a network, the Internet, Intranet, Extranet, LAN, an Ethernet, wireless communication via cell tower or satellite, or any client server system”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
Dependent claims 2-4, recite similar additional elements as the independent claims including generic computer components, such as “the identity document, a driver’s license, a passport, and machine learning”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56 (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number” to perform the steps of: receiving, from a user electronic device, an image of an identity document for a user, the identity document comprising an image of the user; processing the identity document with at least one business-specific rule; extracting identity information from the identity document; wherein the identity information includes a telephone number; sending, to a third-party electronic wallet provider, a first hash value of the telephone number, and receiving, from the third-party electronic wallet provider, a telephone number verification, wherein the telephone number verification verifies that the first hash value of the telephone number matches a second hash value stored by the third-party electronic wallet provider and associated with the user. receiving, from a system of a mobile network provider, a risk score for the telephone number, wherein the risk score for the telephone number is based on call activity associated with the telephone number; determining a match rate of the image of the user on the identity document to a captured image; assigning a verification score to the user based on extracted identity information, the match rate, the telephone number verification, and the risk score for the telephone number; and publishing the verification score to at least one system, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B. 
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to independent claim 1 which recites: “receiving, from a user electronic device, an image of an identity document of a user; sending, to a third-party electronic wallet provider, a first hash value of the telephone number; and receiving, from the third-party electronic wallet provider, a telephone number verification; receiving, from a system of a mobile network provider, a risk score for the telephone number”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of independent claim 1 for: “processing…, determining…, and assigning…”  MPEP 2106.05(d)(ii) also provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “publishing the verification score to at least one system”.  The prior art also shows that encryption is also a well-understood, routine, conventional activity, similar to the claimed limitations for a hash value of the telephone number1.  Therefore, independent claim 1 is not patent eligible.  
In addition, dependent claims 2-4, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “the identity document, a driver’s license, a passport, and machine learning” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also for the same reasoning as the independent claim, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Further, the step of using machine learning to identify the identity information fails to transform dependent claim 4 into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implemented and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). With respect to the use of machine learning, the Examiner interprets this to be akin to analyzing information, as the model is merely being used as a tool to analyze the information.  As shown in the prior art, it is well known in the field of finance to use machine learning to analyze data2.  For these reasons, dependent claims 2-4, also are not patent eligible under 35 U.S.C. 101.
  
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
The following is an examiner’s statement of reasons for allowable subject matter of independent clam 1 over prior art.
The closest prior art of record is WO 2016/131083 to Spendlove et al. (hereinafter referred to as Spendlove), US 9,342,741 to Amtrup et al. (hereinafter referred to as Amtrup), US 2010/0070405 to Joa et al. (hereinafter referred to as Joa),  and JP 2006140543A to Yamamoto (hereinafter referred to as Yamamoto).  Spendlove teaches a digital identity verification method comprising software executed by a processor consisting of: receiving an image of a driver’s license from a smart phone; processing the identity document to extract identity information using OCR, pattern and text matching, and facial matching algorithms; matching the extracted photograph and user data items to a captured photograph to verify the user; calculating an identity confidence score to generate a verification status of the user; and providing the verification status to other users in the online system.  Amtrup, in the related field of determining document validity, teaches processing the document using predefined business rules to normalize data.  Joa, in the related field of evaluating risk and calculating risk scores, teaches authenticating a customer and using customer information associated with a wireless phone number to generate a wireless number risk score.  Yamamoto, in the related field of authenticating mobile devices, teaches sending an encrypted number including a mobile phone number to an authentication server which compares the received encrypted number with a second generated encrypted number that includes the mobile phone number to determine if they match, and the authentication server transmits an authentication message if they match.     
Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claim 1.  For independent claim 1, the prior art of Spendlove, Amtrup, Joa, and Yamamoto, specifically do not disclose: assigning a verification score to the user based on extracted identity information, the match rate, the telephone number verification, and the risk score for the telephone number.  Dependent claims 2-4 are allowable over the prior art by virtue of their dependency on an allowed claim. 
Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-4 under 35 USC 101 have been fully considered by the Examiner.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-4 under 35 USC 101 are maintained.
The Applicant argues that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claimed verification features are improvements in the technological field of computer security which integrates any judicial exception into a practical application.  The Applicant states on pages 6 and 7 of their Remarks that the verification features of sending a hash of a phone number and receiving a verification of a match of the phone number by a third-party electronic wallet provider, along with other claimed verification features, provide an improvement in computer security.  The Applicant further states on page 7 of their Remarks, that under Step 2B of the 2019 PEG, the limitations of the independent claim when considered in combination recite an inventive concept that amounts to significantly more than the abstract idea.  Applicant argues that along with providing an improvement to the technical field of computer security, the claims also recite an unconventional and non-generic arrangement of elements similar to BASCOM.
Examiner respectfully disagrees with Applicant’s argument that the claimed limitations provide for an improvement in technology that is indicative of integration into a practical application under Step 2A of the 2019 PEG.  Receiving an image of an identity document, and extracting information to send to third parties to verify the identity is not an improvement to the functioning of a computer or a technical solution to a problem.  A computer system receiving/sending information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of: “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Furthermore, encrypting a phone number to send to a third party to determine if it matches the phone number on file is not an improvement in computer security.  There is no improvement to the claimed computer elements or any other technology.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
Examiner respectfully disagrees with Applicant’s argument that the claimed limitations are indicative of an inventive concept under Step 2B of the 2019 PEG.  As previously stated, the claimed limitations do not provide for an improvement to the functioning of a computer or to any other technology or technical field; and amount to no more than mere instructions to apply the exception using a generic computer component.  The claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location remote from the end-users, with customizable filtering features specific to each end user, which permitted the filtering tool to have the benefit of a filter on a local computer and the benefit of a filter on the [Internet Service Provider] server which was not conventional or generic.  Instead , the claimed limitations explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345).  In the instant application, the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  The additional elements of “an information processing apparatus comprising at least one computer processor, an identity document, a user electronic device, a third party electronic wallet provider, a system of a mobile network provider, and a hash of a phone number” are recited at a high level of generality and perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry, such as preforming repetitive calculations, receiving and sending information over a network, processing, and storing data, and electronic record keeping.  These tasks are shown in MPEP 2106.05(d) as routine and conventional or found to be directed towards ideas that do not amount to significantly more.  The claimed invention at most amounts to an improvement in the abstract concept of verifying a user’s identity document wherein the computers are merely being used as a tool to implement the abstract idea.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Therefore, the rejections of the claims pursuant to 35 USC 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thales (Digital Identity Trends) teaches digital identity frameworks.
Abulafia  et al. (US 2012/0143760) teaches identity verification by extracting information from an image of a credit card.
Stubblefield et al. (US 2015/0106265) teaches processing and verifying a phone number for fraud determination.
Mollett et al. (US 2003/0217014) teaches storing and using phone number verifications

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        5/12/2022
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See NPL, What is Private Key Encryption, which discloses: “Encryption has been around for centuries, in fact.  Encryption is the process of transforming information into a form that is unreadable by all but those who the information is intended for.  It has long been used by the military and governments to protect communications.  In today’s world, we use encryption to protect a variety of data, both in transit and at a source.  It is used to protect home Wi-Fi networks, mobile telephones, ATM machines and a slew of other devices and services”.
        2 See NPL, A Brief Review of Machine Learning, 2009, which discloses "Research shows that machine learning technology has been widely used in marketing, finance, telecommunications and network analysis."